EXHIBIT 10.3
AMENDED AND RESTATED GUARANTY

      CITICORP USA, INC.     NEW YORK   June 6, 2008

David Lichtenstein, an individual (the “Undersigned”), entered into a Guaranty
dated June 29, 2007 (the “Original Guaranty”) in favor of Citicorp USA, Inc.
(“Citicorp” or “you”) in connection with the Loan Agreement dated June 29, 2007
(the “2007 Loan Agreement”) between PGRT ESH, Inc., a Delaware corporation (the
“Borrower”), and Citicorp. The Borrower and Citicorp have amended and restated
in its entirety the 2007 Loan Agreement pursuant to an Amended and Restated Loan
Agreement of even date herewith (as so amended and restated and as further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), and it is a condition precedent to the
effectiveness of the Loan Agreement that the Undersigned shall have amended the
Original Guaranty. In furtherance thereof, the Undersigned is entering into this
Amended and Restated Guaranty (as so amended and restated and as further
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Guaranty”).
I. For and in consideration of the obligations to Citicorp of the Borrower under
(i) the Amended and Restated Promissory Note of even date herewith in the
principal amount of $110,000,000 (as so amended and restated and as further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”) by the Borrower in favor of Citicorp, and (ii) the Loan
Agreement, the Undersigned does hereby unconditionally and irrevocably GUARANTEE
the punctual payment to you of the Obligations (as defined in the Loan
Agreement), as and when payable, together with interest thereon, fees related
thereto and any and all costs and expenses which may be incurred by you in
collecting all or any of the Obligations or in enforcing any rights hereunder.
II. As implementing the foregoing, it is understood and agreed that the
Undersigned unconditionally and irrevocably guarantees that the Obligations will
be paid to you strictly in accordance with the terms and provisions of the Note,
the Loan Agreement, the other Loan Documents or any other agreement, express or
implied, which has been or may hereafter be made or entered into by the Borrower
in reference thereto, regardless of any law, regulation or decree, now or
hereafter in effect, which might in any manner affect any of the terms or
provisions of the Note, the Loan Agreement, the other Loan Documents, or any
such other agreement or your rights with respect thereto as against the
Borrower, or cause or permit to be invoked any alteration in the time, amount or
manner of payment by the Borrower of any of the Obligations.
III. To induce you to make the Loan (as defined in the Loan Agreement) under the
Note and the Loan Agreement, the Undersigned represents and warrants as follows
as of the date hereof: (a) no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance of this Guaranty by the
Undersigned, and the execution, delivery and performance of this Guaranty by the
Undersigned do not and will not violate or otherwise contravene law or any
material agreement by which the Undersigned or his property is bound; (b) this
Guaranty is the legal, valid and binding obligation of the Undersigned,
enforceable against the Undersigned in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally and general principles of equity;
(c) the balance sheet and other financial statements of the Undersigned most
recently furnished to you by or on behalf of the Undersigned are true, correct
and complete, and fairly present the financial condition of the Undersigned as
of the date thereof for the period ended on such date, all in accordance with
generally accepted accounting principles consistently applied, and since such
date, there has been no material adverse change in such financial condition of
the Undersigned or in the ability of the Undersigned to perform the
Undersigned’s obligations hereunder;

 

 



--------------------------------------------------------------------------------



 



(d) all tax returns with respect to the Undersigned and the Undersigned’s
property which are required to be filed have been duly filed, all taxes and
assessments shown thereon to be due and payable by the Undersigned have been
paid, and no taxing authority has asserted any claim for unpaid taxes or
assessments against the Undersigned; (e) there is no action or proceeding
affecting the Undersigned pending before any court, governmental agency or
arbitrator or, to the knowledge of the Undersigned, threatened, and there is no
other action or proceeding affecting the Undersigned pending before any court,
governmental agency or arbitrator or, to the knowledge of the Undersigned,
threatened, which may materially adversely affect the financial condition,
affairs or prospects of the Undersigned, or which purports to affect the
legality, validity or enforceability of this Guaranty or any document executed
or delivered in connection herewith by the Undersigned (including, without
limitation, any other Loan Document); (f) no Event of Default (as defined in the
Loan Agreement) has occurred and is continuing nor has any event occurred which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default; (g) neither the Undersigned nor any of his affiliates (as
defined below) has incurred any Contingent Liability (as defined in the Loan
Agreement) since June 11, 2007, other than guaranties or other such obligations
disclosed in their financial statements dated as of and for the period ended
December 31, 2007 and previously delivered to you; and (h) except as specified
in Schedule 4.1.28 to the Loan Agreement, neither the Undersigned nor any of his
affiliates is in default under any loan agreement, mortgage or other instrument
or agreement relating, directly or indirectly, to any of the Collateral Entity
Properties (as defined in the Loan Agreement).
IV. So long as any of the Obligations shall remain unpaid, the Undersigned will,
unless you shall otherwise consent in writing: (a) comply in all material
respects with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon the
Undersigned or the Undersigned’s property, except to the extent contested in
good faith and by appropriate proceedings; (b) upon reasonable notice to the
Undersigned and at reasonable times prior to an Event of Default and at any time
thereafter, provide you access to the books and financial records of the
Undersigned from time to time to inspect and make copies (at the Undersigned’s
expense) of such books and records and provide you with copies (photostatic or
electronic, as the case may be) of all financial statements, reports, books,
records and accounts furnished to the Undersigned in respect of the Collateral
Entity Properties not later than three (3) Business Days (as defined in the Loan
Agreement) after receipt thereof by the Undersigned; (c) (i) maintain at all
times for the Undersigned and Lightstone Holdings LLC, a Delaware limited
liability company (“Lightstone”), on a combined basis, but without duplication,
Unencumbered Liquid Assets (as defined below) in an amount not less than (A)
$40,000,000 commencing on the date hereof and at all times thereafter until
September 30, 2008 and (B) $50,000,000 commencing September 30, 2008 and at all
times thereafter and (ii) maintain at all times commencing September 30, 2008
for the Undersigned and Lightstone on a combined basis, but without duplication,
at least $10,000,000 of Unencumbered Liquid Assets with you, Citibank, N.A. or
another affiliate thereof in one or more accounts owned solely by the
Undersigned and/or Lightstone; (d) maintain at all times for the Undersigned and
Lightstone, on a combined basis, but without duplication, a net worth,
consisting of total assets less total liabilities of the Undersigned and
Lightstone, determined in accordance with generally accepted accounting
principles consistently applied (“Net Worth”), of not less than $900,000,000;
(e) furnish to you as soon as available and in any event by April 10, 2009, the
balance sheet (showing, among other things, the Undersigned’s and Lightstone’s
Net Worth and Unencumbered Liquid Assets, each on a combined basis, but without
duplication) and statement of income and other regularly prepared financial
statements of the Undersigned and each other Loan Party (as defined in the Loan
Agreement) for calendar year 2008, certified as true and complete by the
Undersigned; (f) promptly (and in any event within thirty (30) days) after the
filing thereof, furnish, or cause to be furnished, to you all annual Federal
income tax returns of the Undersigned and each other Loan Party, including all
schedules thereto; (g) furnish, or cause to be furnished, to you on or before
December 31, 2008, a projection of income, expenses and cash flow, in form and
substance satisfactory to you, in respect of the Collateral Entity Properties
and the Collateral (as defined in the Loan Agreement) for calendar year 2009;
(h) furnish, or cause to be furnished, to you, no later than forty-five
(45) days after the end of each calendar quarter, operating statements and rent
rolls with respect to the Collateral Entity Properties and on a combined basis
with respect to the Collateral, together with evidence, in form and substance
satisfactory to you, of the Collateral Value (as defined in the Loan Agreement)
as of the end of such calendar quarter, in each case certified by the
Undersigned, together with a compliance certificate in form and substance
satisfactory to you as to the Undersigned’s compliance with the covenants set
out in clauses (c) and (d) of this paragraph IV;

 

-2-



--------------------------------------------------------------------------------



 



(i) furnish, or cause to be furnished, to you within forty-five (45) days after
the end of calendar year 2008, a statement of the operating results of the
Collateral Entity Properties for such year; (j) furnish, or cause to be
furnished, to you, within thirty (30) days after the end of each month,
financial statements of Extended Stay of America Hotels (as defined in the Loan
Agreement) as of the end of or for such month, including, without limitation,
income statements and cash flow statements reflecting, among other things, a
calculation of the EBITDA and revenue per average room of Extended Stay of
America Hotels for such month and for the twelve-month period ending on the last
day of such month, together with a comparison of such financial statements to
the projected financial statements of Extended Stay of America Hotels previously
provided by the Undersigned to you for such month, in a form consistent with the
form of financial statements of Extended Stay of America Hotels previously
furnished to you, certified by the Undersigned; (k) furnish, or cause to be
furnished, to you a compliance certificate, in form and substance satisfactory
to you, within fifteen (15) days after the end of each month, demonstrating the
Undersigned’s compliance with the Unencumbered Liquid Assets covenant set out in
clause (c) of this paragraph IV as of the end of such month, accompanied by
(i) copies of the Undersigned’s relevant monthly bank and brokerage statements
sent to the Undersigned, (ii) a year-to-date statement of the sources and uses
of the Undersigned’s cash, (iii) a statement of the projected sources and uses
of the Undersigned’s cash for the three-month period commencing as of such
month-end and (iv) a comparison of the actual sources and uses of the
Undersigned’s cash and the projected sources and uses of the Undersigned’s cash
for the three-month period ending at such month-end; (l) furnish, or cause to be
furnished, to you a compliance certificate, in form and substance satisfactory
to you, within fifteen (15) days after the end of each calendar quarter,
demonstrating the Undersigned’s compliance with the Net Worth covenant set out
in clause (d) of this paragraph IV as of the end of such calendar quarter;
(m) permit, and cause the other Loan Parties to permit, you and your authorized
agents to make periodic inspections of the Collateral Entity Properties and/or
the Collateral; (n) notify you of the occurrence of any default under any loan
agreement, mortgage or other material instrument or agreement to which the
Undersigned or any of his affiliates is a party relating, directly or
indirectly, to any of the Collateral Entity Properties; and (o) if Prime Group
Realty Trust sells any or all of its right, title or interest in, or refinances
any Indebtedness (as defined in the Loan Agreement) secured by, the real
property known as 180 North LaSalle Street, Chicago, Illinois, the Undersigned
shall cause the Borrower to prepay the Loan by an amount equal to the Net Cash
Proceeds (as defined in the Loan Agreement) of such sale or refinancing (but
after the aggregate outstanding principal amount of the Loan is equal to or less
than $60,000,000, if such a sale or refinancing occurs, the Undersigned shall
cause the Borrower to prepay the Loan by an amount equal to 50% of the Net Cash
Proceeds of such sale or refinancing), in accordance with and subject to the
terms of Section 2.3 of the Loan Agreement. So long as any of the Obligations
shall remain unpaid, the Undersigned will not, unless you shall otherwise
consent in writing; (w) create or suffer to exist at any time any Indebtedness
or Contingent Liability of the Undersigned, any affiliate of the Undersigned
with a direct or indirect interest in the Collateral Entity Properties or any
other Loan Party other than Indebtedness and Contingent Liabilities owing to you
or your affiliates, Indebtedness and Contingent Liabilities as of March 31, 2008
disclosed to you in writing and unsecured trade debt incurred in the ordinary
course of business; (x) create, incur, assume or suffer to exist, or permit any
other Loan Party to create, incur, assume or suffer to exist, any Lien (as
defined in the Loan Agreement) on any portion of the Collateral or any other
assets of the Undersigned or any other Loan Party, other than Permitted
Encumbrances (as defined in the Loan Agreement) described in parts (a), (c) or
(d) of the definition thereof; (y) permit or suffer to exist a Sale or Pledge
(as defined in the Loan Agreement) by the Borrower or any other Loan Party of an
interest in the Collateral or any other assets (collectively, a “Transfer”),
other than Permitted Encumbrances (notwithstanding the foregoing restriction, a
transfer to a Restricted Party (as defined in the Loan Agreement) or by devise
or descent or by operation of law upon the death of a grantor, trustee,
beneficiary, member, partner or shareholder to a Restricted Party shall not be
deemed to be a Transfer, so long as such Transfer does not apply to Collateral
and does not impair or limit the Liens in your favor pursuant to any Pledge
Agreement (as defined in the Loan Agreement); or (z) pay, or permit any other
Loan Party to, directly or indirectly, pay, any dividends or distributions on,
or purchase, redeem or retire any shares of any class of capital stock or other
equity interests or any warrants, options or rights to purchase any such capital
stock or other equity interests, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property, except as and to the extent otherwise permitted in
the case of dividends and distributions by the Borrower pursuant to
Section 5.2.7 of the Loan Agreement. As used herein, “affiliate” means, with
respect to a Person (as defined in the Loan Agreement), another Person, directly
or indirectly, through one or more intermediaries, controlling, controlled by,
or under common control with the Person in question. The term “control” as used
in the preceding sentence (and, with correlative meaning, “controlled by” and
“under common control with”) means actual control or ownership or voting
control, directly or indirectly, of 30% or more of the voting stock, partnership
interests, limited liability company interests or other beneficial ownership
interests of the Person in question.

 

-3-



--------------------------------------------------------------------------------



 



V. The Undersigned hereby consents and agrees that you may at any time, or from
time to time, in your sole discretion: (a) extend or change the time of payment,
or the manner, place or terms of payment of all or any of the Obligations;
(b) exchange, release or surrender all or any of the Collateral, or any part
thereof, by whomsoever granted or deposited, or release, amend or waive or
consent to departure from any other guaranty, which is now or may hereafter be
held by you in connection with all or any of the Obligations; (c) sell or
purchase all or any such Collateral at public or private sale, or at any
broker’s board, and after deducting all costs and expenses of every kind for
collection, sale or delivery, the net proceeds of any such sale may be applied
by you upon all or any of the Obligations; and (d) settle or compromise with the
Borrower, or any other Person liable thereon, any and all of the Obligations, or
subordinate the payment of same, or any part thereof to the payment of any other
debts or claims, which may at any time be due or owing to you or any other
Person, all in such manner and upon such terms as you may deem proper, and
without notice to or further assent from the Undersigned, it being hereby agreed
that the Undersigned shall be and remain bound upon this Guaranty, irrespective
of the existence, value or condition of any Collateral, and notwithstanding any
such change, exchange, settlement, compromise, surrender, release, sale,
application, renewal or extension. The Undersigned further agrees that the
liability of the Undersigned under this Guaranty shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of the
Obligations, the Note, the Loan Agreement, any other Loan Document or any other
agreement or instrument relating thereto, (ii) any amendment or waiver of, or
any consent to departure from, the Note, the Loan Agreement, any other Loan
Document or any other agreement or instrument relating to the Obligations,
(iii) any non-perfection of any Collateral, or (iv) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, a surety
or a guarantor.
VI. The Undersigned hereby waives notice of acceptance of this Guaranty, and
also presentment, demand, protests and notice of dishonor of any and all of the
Obligations, and promptness in commencing suit against any party thereto or
liable thereon, and/or in giving any notice to or of making any claim or demand
hereunder upon the Undersigned. No act or omission of any kind on your part
shall in any event affect or impair this Guaranty, nor shall same be affected by
any change which may arise by reason of the death, disability or incompetency of
the Undersigned. The Undersigned further agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of the Obligations is rescinded or must otherwise
be restored or returned by you upon the insolvency, bankruptcy or reorganization
of the Borrower, or otherwise, all as though such payment had not been made. The
Undersigned further agrees not to exercise any rights which the Undersigned may
acquire by way of subrogation under this Guaranty, by any payment made hereunder
or otherwise, until all the Obligations shall have been indefeasibly paid in
full in cash. If any amount shall be paid to the Undersigned on account of such
subrogation rights at any time when all the Obligations shall not have been paid
in full, such amount shall be held in trust for your benefit and shall forthwith
be paid to you to be held as cash collateral or credited and applied upon the
Obligations, whether matured or unmatured.
VII. This Guaranty shall not be revoked or impaired as to the Undersigned by the
death, disability or incompetency or by the revocation or release of any
liabilities hereunder of the Undersigned.
VIII. In case any provision in or obligation under this Guaranty or any other
document related to this Guaranty shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
IX. This Guaranty and the other documents related to this Guaranty constitute
the entire understanding between the parties hereto with respect to the subject
matter hereof and supersede any prior or contemporaneous agreements, written or
oral, with respect thereto.

 

-4-



--------------------------------------------------------------------------------



 



X. Without limiting your right to bring any action or proceeding against the
Undersigned or against property of the Undersigned arising out of or relating to
this Guaranty (an “Action”) in the courts of other jurisdictions, the
Undersigned hereby irrevocably submits, with respect to any Action (and,
exclusively, with respect to any other proceeding involving the Undersigned and
you), to the jurisdiction of any New York State or Federal court sitting in New
York County, and the Undersigned hereby irrevocably agrees that any Action may
be heard and determined in such New York State court or in such Federal court.
The Undersigned hereby irrevocably waives, to the fullest extent the Undersigned
may effectively do so, the defense of an inconvenient forum to the maintenance
of any Action in any jurisdiction. The Undersigned hereby irrevocably agrees
that the summons and complaint or any other process in any Action in any
jurisdiction may be served by mailing to either of the addresses set forth below
or by hand delivery to a person of suitable age and discretion at either of the
addresses set forth below. Such service will be complete on the date such
process is so mailed or delivered. The Undersigned may also be served in any
other manner permitted by law, in which event the Undersigned’s time to respond
shall be the time provided by law.
XI. This is a continuing guaranty and shall (a) remain in full force and effect
until all the Obligations shall have been indefeasibly paid in full in cash;
(b) be binding upon the Undersigned and the heirs, executors, administrators,
successors and assigns of the Undersigned, and shall inure to the benefit of,
and be enforceable by you and your successors, transferees and assigns; and
(c) be deemed to have been made under and shall be governed by the laws of the
State of New York in all respects, including matters of construction, validity
and performance, and it is understood and agreed that none of its terms or
provisions may be waived, altered, modified or amended except in writing duly
signed for and on your behalf.
XII. “Unencumbered Liquid Assets,” as used herein, means the following, as
determined by you in your reasonable discretion, at any time and from time to
time (in each case, owned by the Undersigned, Lightstone or their respective
affiliates and limited to the fractional interests therein of the Undersigned,
Lightstone or their respective affiliates, as applicable, and as set forth on
their respective balance sheets): (a) cash and cash equivalents, and
(b) marketable securities (i) acquired for investment or with a view to
achieving trading profits (and which may be liquidated without restrictions
within five (5) Business Days or less), (ii) owned of record and beneficially by
the Undersigned and/or Lightstone or by Persons (A) whose entire ownership
interest is owned of record and beneficially by the Undersigned or Lightstone
and (B) that are otherwise controlled by the Undersigned or Lightstone, in each
case without restriction, and (iii) freely tradeable without any restriction on
the New York Stock Exchange or the American Stock Exchange or through NASDAQ.
XIII. All notices and other communications provided for hereunder shall be sent
to the Undersigned at their respective addresses set forth below in the manner
set forth in Section 8.6 of the Loan Agreement.

 

-5-



--------------------------------------------------------------------------------



 



XIV. BOTH THE UNDERSIGNED AND YOU HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER OR RELATING TO ANY OBLIGATION
OR THIS GUARANTY.

          /s/ David Lichtenstein           David Lichtenstein      
Address:
  5 Grand Park Drive
Monsey, New York 10952    

 

-6-